DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROL OF A REPLENISHMENT CARTRIDGE FOR AN IMAGE FORMING APPARATUS.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2016/0357126 A1 (Kim).
Regarding claim 1, Kim teaches an image forming apparatus to which a replenishment cartridge including a storing unit storing toner and a memory device storing information is attachable, the image forming apparatus comprising: 
an installation portion (developing device 10) to which the replenishment cartridge (20) is attached; 
a first electric contact portion (112) provided inside the installation portion (9) and configured to contact a second electric contact portion (1a) of the memory device (111) included in the replenishment cartridge in a state where the replenishment cartridge is attached to the installation portion (¶0078-¶0079); 
a regulation unit (knob 200) that includes a movable member (201) movable from a first position (112 is hidden) to a second position (112 is protruded, ¶0082-¶0083) and is configured to regulate the replenishment cartridge so as not to be detached (i.e., when 22 engages stopper 23) from the installation portion in a case where the movable member is in the second position (¶0073); and 
a control unit (¶0077), 
wherein the regulation unit (200) regulates the replenishment cartridge (20) so as not to be detached from the installation portion, in a state where the storing unit of the replenishment cartridge extends to an outside of the image forming apparatus, by the movable member moving from the first position to the second position (¶0091-¶0094), and 
wherein the control unit communicates with the memory device via the first electric contact portion and the second electric contact portion after the replenishment cartridge is regulated in the installation portion by the regulation unit (¶0076-¶0078, ¶0091-¶0094).  
Regarding claim 2, Kim teaches the image forming apparatus according to claim 1, wherein the installation portion includes an operation unit including a rotatable grip member (knob 200).  
Regarding claim 3, Kim teaches the image forming apparatus according to claim 2, wherein the movable- 40 -11001426US01 member rotates from the first position to the second position by rotating the operation unit (¶0091-¶0094).  
Regarding claim 4, Kim teaches the image forming apparatus according to claim 1, further comprising: 
a drive source (200), wherein the movable member is rotated by the drive source from the first position to the second position (¶0085).  
Regarding claim 5, Kim teaches the image forming apparatus according to claim 1, wherein the first electric contact portion (112) faces toward an upside of the image forming apparatus (¶0085).  
Regarding claim 6, Kim teaches the image forming apparatus according to claim 5, further comprising: 
a pressing member (pinion 201) configured to press the first electric contact portion toward the upside.  
Regarding claim 7, Kim teaches the image forming apparatus according to claim 1, wherein the regulation unit includes a regulation rib (22c) configured to regulate the replenishment cartridge so as not to be detached from the installation portion, by contacting the replenishment cartridge in a state in which the movable member is moved from the first position to the second position (¶0073).  
Regarding claim 8, Kim teaches an image forming system comprising: 
an image forming apparatus configured to form an image using toner (FIG. 1); and 
a replenishment cartridge (20) configured to supply toner to the image forming apparatus, 
wherein the replenishment cartridge includes:
a storing unit storing toner (¶0005-¶0007), 
a memory device (110) including a storage element storing information, 
an insertion portion (112) including a discharge opening for discharging toner from the storing unit, and - 41 -11001426US01 
a first rotary member (201) rotatable for opening and closing the discharge opening, 
wherein the image forming apparatus includes: 
an installation portion (developing device 10) to which the replenishment cartridge (20) is attached with the insertion portion being a leading end side, 
a first electric contact portion (112) that is provided inside the installation portion (9) and configured to contact a second electric contact portion (1a) of the memory device (111) included in the replenishment cartridge, in a state where the replenishment cartridge is attached to the installation portion (¶0078-¶0079), 
a regulation unit (knob 200) that includes a movable member (201) rotatable to a first position (112 is hidden) and a second position (112 is protruded, ¶0082-¶0083), and is configured to regulate the replenishment cartridge so as not to be detached (i.e., when 22 engages stopper 23) from the installation portion, by the movable member moving from the first position to the second position (¶0073), and 
a control unit (¶0077), 
wherein the regulation unit (200) regulates the replenishment cartridge (20) so as not to be detached from the installation portion, by rotation of the movable member from the first position to the second position (¶0091-¶0094), and 
wherein the control unit starts communication with the memory device via the first electric contact portion and the second electric contact portion after the replenishment cartridge is regulated in the installation portion by the regulation unit (¶0076-¶0078, ¶0091-¶0094).    
Regarding claim 9, Kim teaches the image forming system according to claim 8, wherein the replenishment cartridge (20) includes an engaged portion on the first rotary member (201), and wherein the movable member of the image forming apparatus includes a first engagement portion engageable with the engaged portion (¶0085-¶0087).
Regarding claim 10, Kim teaches the image forming system according to claim 9, - 42 -11001426US01 wherein the image forming apparatus includes a toner acceptance portion including an acceptance opening for accepting toner discharged from the replenishment cartridge (FIG. 1), and wherein the movable member includes a coupling opening (202) configured to couple the discharge opening of the replenishment cartridge and the acceptance opening (¶0080-¶0086).  
Regarding claim 11, Kim teaches the image forming system according to claim 9, wherein the installation portion includes an operation unit including a rotatable lever (200) to be gripped by a user and a second engagement portion that rotates together with the lever and that is engageable with the engaged portion (¶0080-¶0086).
Regarding claim 12, Kim teaches the image forming system according to claim 11, wherein, in a state where the movable member is located at the first position, the second engagement portion (220) and the engaged portion are engaged, and the first engagement portion (210) and the engaged portion are engaged, wherein, if the lever is moved, the first rotary member rotates together with rotation of the movable member, and wherein, in a state where the movable member reaches the second position, the first rotary member opens the discharge opening (¶0091-¶0094).  
Regarding claim 14, Kim teaches the image forming system according to claim 11, wherein the first rotary member of the replenishment cartridge includes a slit portion opening  (20-1a) in a rotational direction of the first rotary member, wherein the regulation unit includes a regulation rib contactable with the slit portion, and wherein, in a state where the movable member reaches the second position, the slit portion of the first rotary member and the regulation rib overlap in the rotational direction (FIG. 5).  
Regarding claim 15, Kim teaches the image forming system according to claim 10, wherein the image forming apparatus includes a drive source (202) for rotating the movable member (201) from the first position to the second position (FIG. 5).  
Regarding claim 16, Kim teaches the image forming system according to claim 15, wherein, in a state where the movable member (201) is located at the first position, the first engagement portion and the engaged portion are engaged, and wherein, if the drive source rotates the movable member, the first rotary member (201) rotates together with the rotation of the movable member (FIG. 5-6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0357126 A1 (Kim).
Regarding claim 13, Kim teaches the image forming system according to claim 11.
Kim differs from the instant claimed invention by not explicitly disclosing: the image forming apparatus includes a first detection device. However, detection devices are well-known because of the feedback they provide to a CPU. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for detecting a detected portion provided in the operation unit and a detection signal which changes by rotation of the movable member from the first position to the second position, and wherein the control unit starts communication with the memory device based on the detection signal from the first detection device, since this would yield the predictable result of providing more feedback to CPU (¶0077).

Allowable Subject Matter
Claims 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852